IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-20174
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

ULYSSES LOPEZ,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-95-149-1
                        - - - - - - - - - -
                         December 10, 1996
Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ulysses Lopez appeals his sentence following his conviction

for conspiracy to commit wire and mail fraud, in violation of 18

U.S.C. §§ 371 and 1341.    Lopez asserts that the district court

erred by failing to reduce his offense level based on his

acceptance of responsibility.    We have reviewed the record and

the briefs of the parties and hold that the district court’s

finding was not clearly erroneous that the reduction was

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-20174
                                 - 2 -

unwarranted.     See United States v. Watson, 988 F.2d 544, 551 (5th

Cir. 1993), cert. denied, 510 U.S. 1048 (1994).

     AFFIRMED.